

Exhibit 10.2


SECOND AMENDMENT TO THE LOAN AND SECURITY AGREEMENT


This Second Amendment to the Loan and Security Agreement (“Agreement”), is
entered into as of February 27, 2015, among Alpha Capital Anstalt (“Lender”),
Andalay Solar, Inc. (“Borrower”), a Delaware corporation, and Collateral
Services, LLC (the “Collateral Agent”) and is amending the Loan and Security
Agreement dated as of September 30, 2013 (the “LSA”), by and among Lender,
Borrower and Collateral Agent.  All capitalized terms not otherwise defined
herein shall be afforded their definitions as set forth in the LSA.


RECITALS


A. Borrower requested that Lender make loans to Borrower for business purposes
pursuant to the LSA.


B. Borrower has borrowed the Maximum Amount.


 
C. The Borrower and Lender desire to make certain amendment to the LSA.


 
D. The Borrower and Lender previously amended the Note pursuant to an Amendment
Agreement dated November 11, 2014.


AGREEMENT


For good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as set forth below.


1.  
Definitions and Construction.



1.1.  Definitions.  Unless otherwise defined herein capitalized terms shall have
the meaning ascribed to them in the LSA.


“Current Loan Amount” shall have the meaning set forth Section 2.1.
 
“New Note” shall mean an executed note in the form Annexed hereto as Exhibit A.


“Net Face Amount” means, with respect to an Account, the gross face amount of
such Account less all trade discounts or other deductions to which the Account
Debtor is entitled.

 
1

--------------------------------------------------------------------------------

 
 
1.2  Construction.  Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Any section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.


1.3  Authenticated Documents.  Any reference herein to a “writing”, a “written
document”, or an executed document shall also mean an “Authenticated” writing or
document or “Authentication” unless Lender shall otherwise require an original
writing.


2.           New Note.


2.1  Current Loan Amount.  The Borrower and Lender agree that as of the date
hereof $500,000 in principal and $16,404.72 in interest is currently outstanding
under the LSA (the “Current Loan Amount”).


2.2           Exchange.  The Current Loan Amount is hereby exchanged for a New
Note in the form annexed hereto as Exhibit A, such that the Line of Credit
amount under the LSA is zero.
2.3           Events of Default.  Notwithstanding anything to the contrary in
the New Note the event described on Schedule 2.3 shall not be deemed an Event of
Default under the New Note.


3.           Amendments.


3.1  Advances.  Borrower and Lender agree that there shall be no further
Advances.  The Current Loan Amount shall be repaid in accordance with the
financial terms of the New Note in addition to the other terms and conditions,
including any Obligations not subsumed in the New Note, contained in the LSA.


3.2  Security.  Lender agrees that upon the Borrower obtaining a bona fide loan
of at least $500,000.00 (“New Loan”), it will promptly agree to consent to
subordinate its Security Interest to any security interest granted to the lender
of the New Loan without further consideration to be provided by Borrower.


3.3  Repricing.  The Borrower acknowledges that exercise price or conversion
price of the note issued by the Borrower to the Lender on February 25, 2014, in
the principal amount of $200,000.00, is hereby reduced to $0.01 per share. For
avoidance of doubt, the exercise price of any warrants of the Borrower held by
the Lender shall not be adjusted.


3.4  Restriction on Issuance.  The Borrower agrees not to issue any common stock
or any security exchangeable or convertible into common stock or enter into any
contract to issue a security exchangeable or convertible into common stock at a
price below $0.01 per share of common stock or with a variable exercise or
conversion price.  Provided however, that if the Borrower seeks to issue any
common stock or any security exchangeable or convertible into common stock at a
fixed price below $0.01 and reprice all securities issued to Lender, including
the New Note to such lower price, Lender will not unreasonably withhold its
consent to such issuance.
3.5  LSA Extension.   The term of the LSA is extended to February 29, 2016.
 
 
2

--------------------------------------------------------------------------------

 


4.           Notices.  All notices shall be given in accordance with notice
provisions in the LSA.
 
5.           Choice of Law.  This Agreement and all transactions contemplated
hereunder and/or evidenced hereby shall be governed by, construed under, and
enforced in accordance with the internal laws of the State of New York without
giving effect to conflicts of law principles.


6.           Venue.  The parties hereby agree that all actions or proceedings
arising in connection with this Agreement and/or the Loan Documents shall be
tried and litigated only in the State and Federal courts located in the State
and County of New York or, at the sole option of Lender, in any other court in
which Lender shall initiate legal or equitable proceedings and which has subject
matter jurisdiction over the matter in controversy. Each of Borrower and Lender
waives, to the extent permitted under applicable law, any right each may have to
assert the doctrine of forum non conveniens or to object to venue to the extent
any proceeding is brought in accordance with this section.


7.           JURY TRIAL WAIVER.  BORROWER AND LENDERS HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDERS
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.


8.           Interpretation.  Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each section applies equally to this entire
Agreement.  This Agreement, all the Loan Documents, and all agreements relating
to the subject matter hereof are the product of negotiation and preparation by
and among each party and its respective attorneys, and shall be construed
accordingly.  In the event that any one or more of the provisions contained in
this Agreement shall be for any reason held to be invalid, illegal or
unenforceable in any respect, then such provision shall be ineffective only to
the extent of such prohibition or invalidity, and the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties agree to replace any invalid
provision with a valid provision, which most closely approximates the intent and
economic effect of the invalid provision.


9.           Amendments in Writing.  Neither this Agreement nor any provisions
hereof may be changed, waived, discharged, or terminated, nor may any consent to
the departure from the terms hereof be given, orally (even if supported by new
consideration), but may only be by an instrument in writing signed by all
parties to this Agreement. Any waiver or consent so given shall be effective
only in the specific instance and for the specific purpose for which given.


10.           Counterparts; Facsimile Execution.  This Agreement and all of the
Loan Documents may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if all signatures were upon the same
instrument.  This Agreement and all of the Loan Documents, or a signature page
thereto intended to be attached to a copy of this Agreement or any of the Loan
Documents, signed and transmitted by facsimile machine, telecopier or other
electronic means (including via transmittal of a “pdf” file) shall be deemed and
treated as an original document. The signature of any person thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document. At the request of any party hereto, any
facsimile, telecopy or other electronic document is to be re-executed in
original form by the persons who executed the facsimile, telecopy of other
electronic document. No party hereto may raise the use of a facsimile machine,
telecopier or other electronic means or the fact that any signature was
transmitted through the use of a facsimile machine, telecopier or other
electronic means as a defense to the enforcement of this Agreement and any of
the Loan Documents.


11.           LSA.  Except as specifically modified herein the LSA and Loan
Documents remain in full force and effect including the security interest
granted to the Lender thereunder.


[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]



 
3

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first set forth above.




BORROWER


Andalay Solar, Inc.


____________________
By:
Title:


LENDER


Alpha Capital Anstalt


____________________
By:
Its:


COLLATERAL AGENT


Collateral Services, LLC




____________________
By:
Title:

 
4

--------------------------------------------------------------------------------

 



 
SCHEDULE 2.3


Waived Events


1.  
The increase of the number of shares the Borrower is authorized to issue to not
more than 2,500,000,000 within six months of the date of this Agreement;



2.  
The existence of Suntech America Inc.’s judgment entered March 15, 2013 in the
amount of $946,438.00 against Borrower.

 
3.  
The existence of the Borrower’s debt to the DLA Piper for services DLA Piper
provided to the Borrower in connection to prior patent litigation against a
former CEO of Borrower.

 
4.  
The existence of the Borrower’s debt (and any related litigation or judgment) to
The Snell Law Firm PLLC (“Snell”) for services Snell provided to Borrower in
connection with a failed merger of the Borrower.

 
5.  
The existence of the claims of Cantor Fitzgerald against Borrower for a $200,000
termination fee in connection with a failed merger of the Borrower.


 
5
 
